DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 1/4/2021.  Claims 1-20 are pending.  Claims 1-7, and 9-13 have been amended.  Claims 15-20 are new.
The objection to claim 11 is withdrawn in response to Applicant’s amendments.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
Claims 1-14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,436.  The claims have been amended to further recite features such as a “guider” and “barrier.”  Substantially similar elements are also present in the patented claims of U.S. Patent No. 10,487,436, so the rejection is maintained.
The rejections of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
The rejection of claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al.  (JP 2010-268843) is withdrawn in response to Applicant’s amendments.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the conflicting claims are directed to substantially similar subject matter, with the instant claims being generally broader than the conflicting claims with only minor differences in language or minor obvious differences.  Also see the below rejections which show that the claimed invention is known in the art, and any differences between the instant claims and the conflicting claims would have been obvious to a PHOSITA.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al.  (JP 2010-268843) in view of Lyu et al.  (US 6,351,974; cited by Applicant).
Regarding claims 1, Endo discloses a laundry treatment apparatus comprising: a tub body configured to receive water (2); a tub cover defining an upper surface of the tub body and including an introduction aperture (15, at 15b); a drum rotatably provided in the tub body to receive laundry and defining an opening that is configured to communicate with the introduction aperture (9, and upper opening of 9); a door rotatably coupled to the tub cover to open and close the introduction aperture (44).

Lyu discloses a washing machine which can wash the laundry by recirculating the water using a tub cover (abstract; col. 3, lines 36-57), including an embodiment (Figures 38-41) having the tub cover (800) with deflectors (812, 812a) that deflect wash water pumped to the tub cover to a center direction of the tub, the respective deflectors pumping the wash water from the regular and reverse rotation directions of an inner tub (col. 14, line 62 through col. 15, line 47).  The deflectors (812, 812a) are shown as extending from the edge of the tub cover to the vertical deflector (813) at the central opening of the tub cover (Figures 38-41).
Because it is known in the art to use a tub cover with deflectors as claimed to circulate water, and the results of the modification would be predictable, namely, providing a means of circulation washing water, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the tub cover water circulating mechanism of Lyu, yielding a guider having a wall shape, protruding from the tub cover toward the drum, and extending from an edge of the tub cover toward the introduction aperture.
Claims 2-9 are considered to be met by Endo, in view of Lyu, as applied above and which results in: wherein the tub cover further includes a supply aperture configured to receive water (Endo: 16), and wherein the laundry treatment apparatus further comprises: an ejection unit disposed at a lower surface of the tub cover, surrounding the supply aperture, and defining at least two ejection holes each facing at least two directions that are different, wherein the 
Claims 10-14 are considered to be met by Endo, in view of Lyu, as applied above and which results in: wherein the introduction aperture is configured to have a shape whose center is spaced apart from a center of rotation of the drum (Endo: Figure 2: 10, 15b, note the lateral offset); wherein the shape of the introduction aperture includes: a straight line located in a rear region of the tub cover (Endo: Figure 3: rear portion of 15b); and a curved line configured to connect two points of the straight line, and located in a front side of the tub (Endo: Figure 3: note the line connecting the two end points of the straight line includes the curved line as claimed), wherein the ejection unit is located between the straight line and a perimeter of the tub cover (Endo: Figures 2, 3: 15, 18); a water supply pipe configured to connect the supply aperture with a water source, wherein at least a part of the water supply pipe is a corrugated pipe (Endo: 39, 40); further comprising a recess bent from the tub cover towards the drum, wherein the supply aperture is provided in the recess (Endo: Figure 2: see recess in 15 surrounding 16); further comprising a rotating shaft configured to rotate the drum, wherein the rotating shaft is orthogonal to a bottom surface of the tub body, and the introduction aperture is parallel to the bottom surface of the tub body (Endo: 10, 15b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711